UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1066


KEVIN CAMPBELL, Chapter 7 Trustee,

                Plaintiff – Appellee,

          v.

CHARLES HSIN, a/k/a CH Hsin, a/k/a Chi Hsiu Hsin,

                Defendant – Appellant,


          and

EVELYN CATHCART; SCOTT AND WHITNEY CATHCART FAMILY TRUST,
a/k/a Whitney and Scott Cathcart Family Trust, a/k/a Whitney
and Scott Cathcart Family Trust 2000, a/k/a Cathcart Family
Trust Dated 12/26/00; CHARLES D. CATHCART CRUSADER TRUST;
CATHCART INVESTMENT TRUST; CATHLIT INVESTMENT TRUST; WJC
FERNHILL    RESIDENTIAL    TRUST;    PERSEVERUS    INCORPORATED;
DIVERSIFIED DESIGN ASSOCIATES LIMITED; CLIFFORD LLOYD; DAVID
KEKICH; RED TREE INTERNATIONAL; FIRST SECURITY CAPITAL OF
CANADA   INCORPORATED;    MARCO   TOY   INCORPORATED;   BANCROFT
VENTURES LIMITED; BANCROFT VENTURES UK LIMITED; WITCO
SERVICES UK LIMITED; JEEVES GROUP; JEEVES COMPANY LIMITED;
JEEVES HOLDINGS LIMITED; BRYAN JEEVES; ALEXANDER JEEVES;
KRISTINA PHELAN; PAUL ANTHONY JARVIS; NIGEL HARLEY WOOD;
NIGEL THOMAS TEBAY; COLIN CYPH BOWEN; MOIRA THOMPSON
MCHARRIE; DAVID ANTHONY KARRAN; NIGEL HAMPTON MCGOWAN;
FRANCIS GERRARD QUINN; PETER KEVIN PERRY; BRIAN BRODELL;
ANDREW THOMAS; EDWARD J. BUDDEN; JOANNA OVERFIELD BODELL;
JAVELIN LIMITED; ST. VINCENT TRUST SERVICE LIMITED; ST.
VINCENT TRUST COMPANY LIMITED; LEXADMIN TRUST REG; ISLE OF
MAN ASSURANCE LIMITED; ISLE OF MAN FINANCIAL TRUST LIMITED;
SPENCERS PARTNERS LIMITED; SPENCER VENTURE PARTNERS LLC;
LINDSEY AG; OPTECH LIMITED; JACK W. FLADER, JR.; JAMES C.
SUTHERLAND; ZETLAND FINANCIAL GROUP LIMITED; FRANKLIN W.
THOMASON;     TSUEI     CONSULTANTS     INCORPORATED;     VISION
INTERNATIONAL PEOPLE GROUP LIMITED; DMITRY BOURIAK; TOTAL
ECLIPSE   INTERNATIONAL    LIMITED;   NOBLESTREET   LIMITED;
FINANCIAL RESOURCES GROUP LLC; STRUCTURED SYSTEMS AND
SOFTWARE INCORPORATED; EAST BAY CAPITAL VENTURES LLC; SDC
FERN HILL RESIDENTIAL; CONISTON MANAGEMENT LIMITED,

                      Defendants.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, Chief District
Judge. (2:07-cv-02992-DCN)


Submitted:   April 26, 2011                   Decided:   May 31, 2011


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven A. Soulios, RUTA & SOULIOS LLP, New York, New York, for
Appellant.   Richard A. Farrier, Jr., NELSON MULLINS RILEY &
SCARBOROUGH LLP, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                    2
PER CURIAM:

             Charles Hsin appeals from the district court’s order

denying his motion to set aside the entry of a default against

him   and   the   subsequent    entry   of    default    judgment.       We    have

reviewed the record and the briefs filed by the parties and find

no abuse of discretion and no reversible error.                Accordingly, we

deny Hsin’s motion to strike portions of Campbell’s brief and

affirm      for   the    reasons    stated      by     the    district      court.

Campbell v. Hsin, No. 2:07-cv-02992-DCN (D.S.C. Dec. 16, 2009).

We    dispense    with   oral   argument     because    the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                         AFFIRMED




                                        3